In the After Final Amendment, the amended features “wherein a radial portion of the adjustment device protrudes radially outward from the cylindrical portion such that at least a part of the radial portion of the adjustment device is exposed to an outside of the display apparatus” in claim 1 and “wherein the cylindrical portion comprises an adjustment device having a radial portion that that protrudes radially outward from the cylindrical portion such that at least a part of the radial portion of the adjustment device is exposed to an outside of the display apparatus and is configured to adjust a depth to which the holder is inserted into the frame” in claim 16 overcome the rejection in the Final Action mailed on 11/01/2021, but raise the new issues need more time to search.

Response to Arguments
Applicant's arguments filed on 12/22/2021 have been fully considered but they are not persuasive. 
Applicant’s ONLY arguments are follows: 
On page 9-10, applicant pointed out that Ryu fails to disclose "wherein the adjustment device protrudes radially outward from the cylindrical portion such that at least a part of the adjustment device is exposed to an outside of the display apparatus," and "at least a part of the adjustment device is exposed to an outside of the display apparatus." However, the Examiner asserts that Kanno remedies this deficiency. Notwithstanding the Examiner's assertions, Applicant submits that Kanno fails to remedy the deficiencies of Ryu with respect to the amended claim 1.
	  FIG. 5 of Kanno On page 6 of the Office Action, the Examiner aligns the claimed display module with LED module 1000, aligns the claimed frame with housing frame 5, and aligns the claimed adjustment device with adjustment screw 61 of Kanno. In addition, the Examiner now further aligns the adjustment device with flange portion 303. 
However, Applicant submits that, to the extent that the flange portion 303 extends 
radially from adjustment screw 61, no portion of flange portion 303 extends to an outside of the display device of Kanno. Instead, at best the flange portion 303 extends outside of the frame 5, but appears to remain inside of the LED module 1000. Further, to the extent that adjustment screw 61 extends to any outside portion of the display device of Kanno, no portion of adjustment screw 61 extends radially outwards.

Examiner’s responses to Applicants’ ONLY arguments are follows:
Examiner respectfully disagrees.   The paragraph [0101] of the instant application discloses:
[0101] As illustrated in FIG. 14, the adjustment device 64 is rotated in a direction R1 to adjust the position of the display module 30 with respect to the frame 20. At least a part of the adjustment device 64 is exposed to the outside of the display apparatus 1 so that it is possible to rotate the adjustment device 64 without disassembling the display apparatus 1, with the hand, even after the assembly and installation of the display apparatus 1 is completed.

The instant application discloses at least a part of (a radial portion of) the adjustment device 64 is exposed to the outside of the side surface of the display apparatus 1. 

    PNG
    media_image1.png
    360
    492
    media_image1.png
    Greyscale
      
    PNG
    media_image2.png
    360
    428
    media_image2.png
    Greyscale

          However, Kanno discloses at least a part of (but not a radial portion of) the adjustment device [adjustment screw 61] is exposed to the outside of the bottom surface of the display apparatus [the image display devices 100 includes the LED modules 1000].  Therefore, the adjustment device protrudes radially outward from the cylindrical portion [with the extent that the flange portion 303 (defining as a projecting flat rim) extends radially from adjustment screw 61] such that at least a part [not the flange portion protruding radially outward] of the adjustment device [adjustment screw 61] is exposed to an outside of the bottom surface of the display apparatus [the image display devices 100 includes the LED modules 1000].

Claim 1 actually cites “the adjustment device protrudes radially outward from the cylindrical portion such that at least a part of the adjustment device is exposed to an outside of the display apparatus.” Nowhere in claim cites the flange portion 303 or a radial portion (as amended in the After Final) extends outside of the frame 5, and the flange portion 303 appears to remain inside the boundary of the LED module 1000, and outside of the bottom surface of the display apparatus, but not inside of the LED module 1000. Further, to the extent that adjustment screw 61 extends to any outside portion of the display device of Kanno, bottom portion of adjustment screw 61 extends outwards, nowhere in claims cite radial portion of adjustment screw 61 extends radially outwards.

Therefore, in the After Final Amendment, the amended features “wherein a radial portion of the adjustment device protrudes radially outward from the cylindrical portion such that at least a part of the radial portion of the adjustment device is exposed to an outside of the display apparatus” in claim 1 and “wherein the cylindrical portion comprises an adjustment device having a radial portion that that protrudes radially outward from the cylindrical portion such that at least a part of the radial portion of the adjustment device is exposed to an outside of the display apparatus and is configured to adjust a depth to which the holder is inserted into the frame” in claim 16 overcome the rejection  in the Final Action mailed on 11/01/2021.

/HOAN C NGUYEN/Primary Examiner, Art Unit 2871